Citation Nr: 0420142	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a schizoaffective (or 
bipolar) disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served during three periods of 
active duty; from May 1971 to June 1972, from December 1975 
to June 1976 (under conditions other than honorable), and 
from May to July 1980.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
decision of the Denver Department of Veterans Affairs (VA) 
Regional Office (RO).  In February 2004, the veteran 
testified at a videoconference hearing before the 
undersigned.  

The veteran had also initiated appeals of an August 1998 RO 
decision that denied service connection for post-traumatic 
stress disorder, and a May 2002 RO decision that denied 
entitlement to additional nonservice-connected pension 
benefits based on having a dependent over the age of 18 and 
in school.  He withdrew those appeals by correspondence in 
January 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran received what appears to be an adequate "duty to 
assist" letter in October 2001.  A statement of the case 
(SOC) issued in October 2002 provided him more specific 
details regarding the matter at hand, and informed him of the 
Veterans Claims Assistance Act of 2000 (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107).  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
medical evidence of record in this case contain conflicting 
opinions regarding the etiology of the veteran's currently 
diagnosed schizoaffective disorder.  The evidence includes 
reports of VA examinations in January 1993, May 1998, and 
July 1999, and each report shows a diagnosis of 
schizoaffective disorder, bipolar type.  Voluminous VA 
outpatient reports dated through October 2002 reflect 
continuing diagnosis and treatment for schizoaffective 
disorder.  Also of record is an April 1999 medical report 
from a private physician who states that he examined the 
veteran with the goal of determining whether he had a 
psychiatric disorder that was related to service.  The 
physician reported that he had the opportunity to review VA 
medical records reflecting treatment of the veteran's 
schizoaffective disorder.  The diagnosis he gave was 
schizoaffective disorder, bipolar type.  He stated:  "I do 
believe that this [schizoaffective] disorder was first 
manifested while [the veteran] was in the military service."  
In an April 1999 letter (unsigned), a different private 
physician wrote that he reviewed the veteran's service 
records.  The physician examined the veteran, diagnosed 
schizoaffective disorder, bipolar type, and opined that "it 
is more likely than not that [the veteran's] disorder had it 
earlier manifestations while he was active military."  

The VA physician who examined the veteran in July 1999 
diagnosed schizoaffective disorder, bipolar type, and 
personality disorder, not otherwise specified.  The examiner 
reported that service medical records were reviewed, and 
showed that the veteran was referred for psychological 
testing in April 1973.  The psychologist to whom he was 
referred diagnosed a character disorder, and noted that 
"[n]o evidence was found of any psychosis."  The July 1999 
examiner also noted that passive/aggressive personality 
disorder and schizoid personality disorder had been diagnosed 
in 1976 and 1977.  The examiner then referred to a 1980 VA 
medical report showing that the veteran was hospitalized and 
diagnosed with paranoid schizophrenia.  After examining the 
veteran, the July 1999 VA examiner reported that "[t]he 
onset of a psychosis, and presumably of the schizoaffective 
disorder, occurred after the psychological testing of 1973 
and the hospitalization of 1980."  There is no indication 
that the physicians who performed the January 1993 and May 
1998 VA examinations were requested to opine regarding a 
relationship between the current psychiatric disability and 
service.  

Given that there are conflicting medical opinions as to 
whether the veteran has a psychiatric disorder that is 
related to service, further development of medical evidence 
is indicated.  
The veteran is advised VA regulations provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, in an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655.

The nature of the disability at issue suggests ongoing 
treatment.  Reports of such treatment may include information 
pertinent to the claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder from October 2002 to 
the present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain any reports of VA psychiatric 
treatment not already of record.  

2.  The RO should arrange for the veteran 
to be afforded an examination by a 
psychiatrist to ascertain the etiology of 
the schizoaffective/bipolar disorder.  
The veteran's claims folder must be 
reviewed by the psychiatrist in 
conjunction with the examination.  The 
psychiatrist should review pertinent 
historical data in the claims folder, 
including previous psychiatric findings 
and diagnoses, and should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  The 
psychiatrist should specifically provide 
an opinion as to whether or the veteran 
has a schizoaffective (bipolar) disorder 
that, as likely as not, began in, became 
worse during, or is otherwise related to 
the veteran's service.  Whether any 
symptoms in service represented a 
temporary flare-up or a worsening of an 
underlying (preexisting) disorder should 
also be addressed.  If a psychiatric 
disability is determined to have had its 
onset (or increase in severity) during 
service, the examiner must also identify 
the period of service when this occurred.  
The examiner must explain the rationale 
for any opinion given.  

3.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental SOC, and give them the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


